Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
In applicant’s after final amendment, allowable subject matter in claim 3 identified in previous office action has been incorporated in its base claim, claim 1.  Claim 1 is allowed.  Newly added independent claims, namely claims 18 and 19 are essentially claim 1 incorporated allowable subject mater in claims 8 and 9, respectively.  Claims 18 and 19 are allowed.  All dependent claims depending from their respective base claim are also allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661